NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued December 6, 2021
                                Decided August 1, 2022

                                         Before

                         KENNETH F. RIPPLE, Circuit Judge

                         DIANE P. WOOD, Circuit Judge

                         THOMAS L. KIRSCH II, Circuit Judge

No. 21-2349

SEIDU IDDRISSU and ROBIN SANDERS,                 Appeal from the United States District
       Plaintiffs-Appellants,                     Court for the Northern District of Illinois,
                                                  Eastern Division.
      v.
                                                  No. 1:19-CV-04391
ALEJANDRO MAYORKAS, Secretary of U.S.
Department of Homeland Security, et     Charles R. Norgle,
al.,                                    Judge.
      Defendants-Appellees.
                                    ORDER

       Seidu Iddrissu, a citizen of Ghana, is married to Robin Sanders, an American
citizen. Sanders petitioned to have Iddrissu recognized as her immediate relative
spouse, which would entitle him to lawful permanent residency in this nation. But the
immigration authorities concluded that Sanders’s petition must be denied because
Iddrissu had previously sought to evade the immigration laws by entering into a
fraudulent marriage. The couple challenged that determination in federal district court,
No. 21-2349                                                                         Page 2

but the district court dismissed, ruling that under our precedents the couple had not
stated even a plausible claim for relief. We agree and affirm.

                                             I

       Seidu Iddrissu is a citizen of Ghana who seeks permanent residency in the
United States through his marriage to an American citizen. To that end, Iddrissu’s
American wife, Robin Sanders, filed an I-130 immediate relative visa petition on his
behalf in late 2013. This petition, if granted, would cause Iddrissu to be recognized as
one of Sanders’s immediate family members, see 8 U.S.C. § 1154(b), entitling him to
lawful permanent residency, see 8 U.S.C. § 1151(b)(2)(A)(i).

       Three years later, United States Citizenship and Immigration Services (USCIS)
issued a Notice of Intent to Deny Sanders’s petition. The NOID indicated that Sanders’s
petition was to be denied by reason of the so-called marriage bar codified at 8 U.S.C.
§ 1154(c), which precludes lawful permanent residency for any non-citizen who has
previously sought immediate relative status as the spouse of an American citizen “by
reason of a marriage … [found] to have been entered into for the purpose of evading the
immigration laws.”

       As it turns out, Iddrissu had previously been married to another American
citizen, a woman named Shirlanda Sivels, from 2004 to 2013. Just as Sanders would later
do, Sivels had filed an I-130 petition on Iddrissu’s behalf following their 2004 marriage.
But in 2006 Sivels withdrew that petition and, in doing so, apparently admitted that her
marriage to Iddrissu had been a sham meant to evade the immigration laws. According
to the NOID, Sivels admitted under oath that: (1) her marriage to Iddrissu was for the
purpose of his staying in the United States permanently; (2) she had entered into it in
exchange for financial support from Iddrissu; and (3) the two had never lived together.
The NOID explained that these statements supported application of the marriage bar,
but that the couple was entitled by the agency’s regulations to rebut this information
within 30 days.

       In pursuit of that rebuttal opportunity, the couple requested a written copy of
Sivels’s admissions, which the NOID had merely summarized. But USCIS never
provided that copy. So Sanders and Iddrissu instead challenged USCIS’s marriage bar
determination by submitting a notarized statement from Sivels, Iddrissu’s ex-wife.
No. 21-2349                                                                         Page 3

        Sivels’s notarized statement attested to the bona fide nature of her marriage to
Iddrissu, stating that: (1) she and Iddrissu were married and lived together for six years;
(2) the marriage was based on mutual love and aﬀection; (3) they had established a life
together; (4) Sivels and Iddrissu often argued over small things; (5) Sivels had accused
Iddrissu of infidelity; and (6) they had both decided to end the relationship.

       USCIS was unconvinced. In February 2017, it issued a written decision denying
Sanders’s I-130 petition under the marriage bar, concluding that Sivels’s admissions of
fraud constituted the substantial and probative evidence necessary to deem the
marriage bar applicable. Although USCIS’s decision acknowledged Sivels’s notarized
statement, it found that statement insuﬃcient to rebut her earlier admissions. USCIS’s
decision also added a few more details about Sivels’s admissions of fraud, including
that they were made freely and voluntarily and that they were witnessed by two
immigration oﬃcers and by her attorney.

       Sanders sought review of USCIS’s decision with the Board of Immigration
Appeals, which dismissed, agreeing that Sanders’s petition was precluded by the
marriage bar. Like USCIS, the Board found that Sivels’s statements attesting to the
legitimacy of her marriage to Iddrissu failed to overcome her earlier statements to the
contrary. It noted, too, that Sivels’s submissions of a joint lease and joint bank account
in support of her I-130 petition on Iddrissu’s behalf did nothing to undercut her
admissions of fraud. The Board’s dismissal also oﬀered further details on those
admissions, including that Sivels had acknowledged meeting Iddrissu through a friend
and described their marriage as “a favor for help.”

        From there, Sanders and Iddrissu filed a joint lawsuit challenging the denial of
Sanders’s petition in federal district court.1 They faulted the agency in two respects.
First, they contended that the agency’s decision was so unreasoned as to be arbitrary
and capricious under the Administrative Procedure Act. Second, they argued that the
agency had committed reversible procedural error by failing to provide them with a
copy of Sivels’s earlier statements calling their marriage a sham.


1 Iddrissu participates as a plaintiff in this lawsuit under 5 U.S.C. § 702, which
authorizes any person “adversely affected … by agency action,” to seek review of the
agency’s decision in federal court. For ease of reference, we at times refer to the couple
solely by Iddrissu’s name.
No. 21-2349                                                                            Page 4

        The agency responded by moving to dismiss under Federal Rule of Civil
Procedure 12(b)(6) for failure to state a claim. In response to the couple’s argument that
its decision was unreasoned, the agency insisted: (1) that its decision was adequately
explained and supported by record evidence; and (2) that Sanders and Iddrissu merely
sought reweighing of the evidence, which the district court lacked authority to do. As
for the couple’s procedural argument, the agency maintained that the NOID’s summary
of Sivels’s statements had satisfied the relevant notice requirements.

         The district court agreed. It concluded that the agency’s decision was not
arbitrary or capricious because it had been adequately supported by record evidence
and was reasonably explained. It likewise concluded that our precedents rendered the
agency’s summary of Sivels’s admissions adequate as a matter of law. Because these
conclusions meant that Sanders and Iddrissu had failed to state a plausible claim for
relief, the district court granted the motion to dismiss. The couple then timely appealed.

                                              II

       Before us, Iddrissu presses the same two arguments raised in the district court:
that the agency’s decision was arbitrary and capricious in violation of the
Administrative Procedure Act, and that the failure to provide a copy of Sivels’s
statements was reversible procedural error. We consider each argument in turn,
assessing de novo whether the motion to dismiss was properly granted, Proft v. Raoul,
944 F.3d 686, 690 (7th Cir. 2019), because the couple failed to “state a claim to relief that
is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and quotation
omitted).

                                              A

        Iddrissu insists that the agency’s decision fell short of the Administrative
Procedure Act’s requirements. We review agency determinations with great deference,
see FCC v. Fox Television Stations, Inc., 556 U.S. 502, 513 (2009), and we cannot substitute
our judgment for that of the agency, see Dep’t of Com. v. New York, 139 S. Ct. 2551, 2571
(2019). But we remain authorized by the Administrative Procedure Act to set aside those
decisions that are—among other things—arbitrary, capricious, or not supported by
substantial evidence, see 5 U.S.C. § 706(2), meaning such evidence as “a reasonable
mind would find adequate to support [the challenged] conclusion,” Ghaly v. INS, 48
F.3d 1426, 1431 (7th Cir. 1995). The arbitrary and capricious standard requires an agency
to do its homework; decisions that overlook relevant record evidence or lack a
No. 21-2349                                                                             Page 5

satisfactory explanation don’t pass muster. See Motor Vehicle Mfrs. Ass’n v. State Farm
Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). Iddrissu thinks this is one such decision.

       We think otherwise. Agencies must satisfactorily explain their decisions, but that
requires only that “the agency’s path may reasonably be discerned.” Id. (citation
omitted). USCIS (and the Board in dismissing) articulated exactly what evidence it
thought justified applying the marriage bar: Sivels’s admission, under oath, that her
marriage to Iddrissu was a sham. The agency’s path is crystal clear, not merely
discernable.

       Iddrissu insists that the agency gave short shrift to Sivels’s notarized statement,
overlooking any evidence that contradicted its initial view on the applicability of the
marriage bar. He specifically faults USCIS for not discussing Sivels’s statements in its
written decision: her assertions that her marriage to Iddrissu was based on mutual love
and aﬀection, that they lived together, and that the relationship broke down under
accusations of infidelity.

         But USCIS had no duty to go line-by-line through Sivels’s statement in issuing its
decision. Vergara-Molina v. INS, 956 F.2d 682, 685 (7th Cir. 1992) (noting that an agency
“need not … write an exegesis on every contention”) (citation omitted). And the Board,
in dismissing Sanders’s petition for review, did in fact consider those specific assertions.
It just found them unpersuasive and insuﬃcient to rebut Sivels’s earlier admission of
fraud.

        Iddrissu says this was just a conclusion, devoid of explanation. But what more
could the Board have said? It had two contradictory statements from Sivels, and it was
entitled to credit one over the other. See, e.g., Fliger v. Nielsen, 743 F. App’x 684, 688 (7th
Cir. 2018) (“It was reasonable for the agency to discount [the prior spouse’s] attempt to
recant his sworn statement. Courts tend to be suspicious of attempts to retract sworn
testimony after it produces some unfavorable result.”). And the Board oﬀered further
explanation, observing that Sivels’s notarized statement lacked any documentary
support, weakening its evidentiary value. See 8 C.F.R. § 204.2(a)(1)(i)(B)(5) (“Aﬃdavits
should be supported, if possible, by one or more types of documentary
evidence … .”). What’s more, the Board noted (correctly) that Sivels’s notarized
statement did not directly rebut her earlier admissions, nor even discuss them. Cf.
Fliger, 743 F. App’x at 689 (upholding application of marriage bar where petitioners
provided evidence of an aﬀectionate marriage but that evidence did not directly rebut
No. 21-2349                                                                        Page 6

earlier admission that the marriage was entered into for immigration purposes). The
Board considered all the evidence that it must and adequately explained its decision.

                                            B

        Iddrissu next contends that USCIS committed a reversible procedural error when
it failed to provide him with a written copy of Sivels’s initial statements. By its own
regulations, USCIS needed to inform Iddrissu of any “derogatory” information
unknown to him which underpinned the denial of the I-130 petition, and to provide
him with an opportunity to rebut that information. 8 C.F.R. § 103.2(b)(16)(i). Iddrissu’s
view is that he was denied that opportunity by USCIS’s refusal to provide a written
copy of Sivels’s statements.

       But USCIS provided Iddrissu with all the information that he needed. It told him
that Sivels had admitted to the prior fraudulent marriage. And it oﬀered details,
including Sivels’s statements that: (1) she had met Iddrissu through a friend; (2) she had
entered into the marriage in exchange for Iddrissu’s promises of financial help with her
children; (3) the couple had never lived together while married; and (4) Sivels had
contacted Iddrissu only when needing help or a favor.

       Iddrissu dislikes that he learned certain details regarding Sivels’s statements—
including that they were made in front of two immigration oﬃcers and her attorney—
only upon the Board’s dismissal of the petition for review. But all that the regulations
require is the disclosure of derogatory information, and there’s nothing inherently
derogatory about a statement being made in front of government oﬃcials and an
attorney. It was Sivels’s allegations of fraud that were derogatory, not the circumstances
under which they were made, and the NOID gave Iddrissu full notice of those. To be
sure, details about Sivels’s statements were provided only in summary form. But a
summary provided Iddrissu all the opportunity he needed for rebuttal in this case. His
attempted (albeit unsuccessful) rebuttal with the later notarized statement from Sivels
shows as much. Beyond that, any qualms we might have about the proﬀered summary
don’t warrant reversal if harmless, see Sahara Coal Co. v. Oﬀ. of Workers Comp. Programs,
U.S. Depʹt of Lab., 946 F.2d 554, 558 (7th Cir. 1991), and Iddrissu makes no meaningful
argument that he would have been better able to rebut the agency’s determination had
he received written copies of Sivels’s statements.
No. 21-2349                                                                    Page 7

      Because the agency adequately explained itself and gave Iddrissu the required
opportunity to rebut its marriage bar determination, we AFFIRM the district court’s
dismissal for failure to state a claim.